Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Connor et al. (US Pub. 2017/0327701 A1).
	With respect of claims 1-19, Connor et al. (‘701 A1) discloses an additive manufacturing method comprising providing a metal paste including by weight 50-75% of metal scaffold particles including an Fe-Ni alloy which would meet the maraging steel as claimed and having a particle size of 1-8 µm, 1-30% of metal infiltrant particles including Al and Cu, 0.5-5.0% of reinforcing particles including alumina, silica and silicon carbide; and 3-10% of a vehicle including a binder and a solvent; depositing the metal paste from a nozzle in sequential layers on a substrate to create a three-dimensional structure; and sintering the deposited sequential layers of the metal paste at a temperature between 50-800oC to create a solidified three-dimensional structure wherein the depositing the metal paste comprises depositing a controlled thickness of the paste between 5 µm to 250 µm at linear speeds of 10-200 mm/s with line widths of 50-500 µm by varying deposition pressure, extrusion aperture diameter and nozzle movement which would satisfy the features as claimed in claims 3, 4, 13, 16 and 19 (abstract, paragraphs [0026], [0028], [0035], [0041], [0044]-[0046], [0057], [0146] and [0161]). The ranges of the scaffold particle content, the infiltrant particle content, the binder content, the ceramic content, the particle sizes and the sintering temperature disclosed by Connor et al. (‘701 A1) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Connor et al. (‘701 A1) with an expectation of success because Connor et al. (‘701 A1) discloses the same utility over the entire disclosed ranges.
Conclusions
2.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

9/2/2022